                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-211-RJC-DCK

 JUDICIAL WATCH, INC.,                                  )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )   ORDER
                                                        )
 STATE OF NORTH CAROLINA et. al,                        )
                                                        )
                Defendant.                              )
                                                        )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 56) filed by Hilary Harris Klein, concerning Stuart Naifeh on

January 21, 2021. Stuart Naifeh seeks to appear as counsel pro hac vice for Intervenor Defendants

the League of Women Voters and the North Carolina A. Philip Randolph Institute. Upon review

and consideration of the motion, which was accompanied by submission of the necessary fee and

information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 56) is GRANTED. Stuart Naifeh is

hereby admitted pro hac vice to represent Intervenor Defendants.



                             Signed: January 22, 2021




      Case 3:20-cv-00211-RJC-DCK Document 57 Filed 01/22/21 Page 1 of 1
